     Case 2:18-cv-01929-TLN-EFB Document 16 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED NORMAN JOHNSON, III,                       No. 2:18-cv-01929-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    SYLVAN, et al.,
15                       Defendants.
16

17          Plaintiff Alfred Norman Johnson, III (“Plaintiff”), a former state prisoner proceeding pro

18   se, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On April 28, 2020, the magistrate judge filed findings and recommendations which were

22   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

23   recommendations were to be filed within fourteen days. (ECF No. 15.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:18-cv-01929-TLN-EFB Document 16 Filed 06/22/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed April 28, 2020 (ECF No. 15), are adopted in

 5   full;

 6           2. This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b) and

 7   Local Rule 110; and

 8           3. The Clerk of the Court is directed to close this case.

 9           IT IS SO ORDERED.

10   DATED: June 19, 2020

11

12

13                                                              Troy L. Nunley
                                                                United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
